department of the treasury internal_revenue_service washington d c t a x e x e m p t a n d g o v e r n m e n t e n t i t i e s d i v i s i o n employer_identification_number contact person contact number identification_number number release date sin - date date legend a b e f g h i j m o x y z x y dear ------------- we have considered your application_for recognition of exemption from federal_income_tax under sec_501 of the internal_revenue_code as an organization described in sec_501 based on the information submitted we have concluded that you do not qualify for exemption under that section the basis for our conclusion is set forth below you were incorporated under the nonprofit mutual benefit corporation law of the state of x article v of your articles of incorporation the articles provides your formation as a closely held irrevocable family legacy trust corporation organized as a mutual benefit corporation for purpose of engaging in any lawful business activity described in sec_501 and certain state x code sections relating to the membership or beneficiaries of such trust article iii of the article authorizes you to have no more than shareholder members and to issue only one class of membership shares with two shares issued to each shareholder member with the total number of outstanding shares in the corporation not exceeding you have issued a total of ---- shares of stock at dollar_figure-- par_value you issued -- shares of stock to each of the following heirs of a b e f g h i and j you indicate that all vested interests of the heirs to you are based on their bloodline ancestry to the decedent whose ancestors were land allotment recipients and enrolled members of the o tribes you hold rights and title interests in a -----acre land located in y in the state of z including crude_oil gas petroleum kindred substances and other minerals therein the property you were adjudged with rights and interests in the property pursuant to a court order in the m case the property has had a succession of lessees for exploration by several energy companies and you were adjudged successor of interests on several leasing agreements entered into by decedents to various energy company lessees you estimated a total royalty not to exceed x dollars due as liability by the energy company lessees so far you have received royalty payment of y dollars from one lessee and other lessees have yet to settle their accounts you state that the property or your assets were received on assignments from the heirs of the decedent in the future you plan to use such assets to undertake exploration and recovery_of archeological significance to the preservation of cultural heritage in z sec_501 of the code provides exemption to corporations organized for the exclusive purposes of holding title to property collecting income therefrom and turning over the entire amount thereof less expenses to an organization exempt under sec_501 revrul_58_566 1958_2_cb_261 holds that a corporation will not be considered organized as a holding_company within the meaning of sec_501 of the code where it has broad powers and business purposes far beyond the scope necessary to a holding_company revrul_71_544 1971_2_cb_227 describes a non-profit organization organized by a group of philanthropists to which they transferred income-producing stocks and securities the stock of the title-holding corporation is owned by the group of philanthropists the stock confers no rights on the shareholders to receive dividends or to participate in liquidating distributions the organization holds title to stocks and securities and at the end of each year turns over its income less expenses to an organization exempt under sec_501 selected by its board_of directors the ruling held that the organization did not qualify for exemption under sec_501 of the code because it is not owned or controlled by the exempt_organization to which it turns over its income in our evaluation of the information you submitted we find that your articles of incorporation contain purposes not limited to holding title to property collecting income therefrom and turning over the net_income to a qualified_shareholder further your proposed activities are no limited similar to the organization described in revrul_58_566 supra you are not exclusively organized for exemption under sec_501 of the code because you have broad purposes beyond the requirements of a holding_company described in sec_501 moreover an organization described in sec_501 of the code should be owned by one exempt_organization your case however indicates that your shares of stock are owned by owned by several individuals and not by a single exempt_organization similar to the organization described in revrul_71_544 you fail to meet the requirements for exemption under sec_501 accordingly you do not qualify for exemption as an organization described in sec_501 of the code and you must file federal_income_tax returns you have the right to protest this ruling if you believe it is incorrect to protest you should submit a statement of your views to this office with a full explanation of your reasoning this statement signed by one of your officers must be submitted within days from the date of this letter you also have a right to a conference in this office after your statement is submitted you must request the conference if you want one when you file your protest statement if you are to be represented by someone who is not one of your officers that person will need to file a proper power_of_attorney and otherwise qualify under our conference and practices requirements if we do not hear from you within days this ruling will become final and a copy will be forwarded to the ohio tax exempt and government entities te_ge office thereafter any questions about your federal_income_tax status should be directed to that office either by calling a toll free number or sending correspondence to internal_revenue_service te_ge customer service p o box cincinnati oh in the event this ruling becomes final it will be made available for public inspection under sec_6110 of the code after certain deletions of identifying information are made for details see enclosed notice notice of intention to disclose a copy of this ruling with deletions that we intend to make available for public inspection is attached to notice if you disagree with our proposed deletions and do not intend to protest our denial of exempt status you should follow the instructions in notice if you decide to protest this ruling your protest statement should be sent to the address shown below if you also disagree with our proposed deletions you should send your comments on the deletions with your protest statement and not to the address shown in notice internal_revenue_service tege se t eo ra t constitution ave nw washington d c if you do not intend to protest this ruling and if you agree with our proposed deletions as shown in the letter attached to notice you do not need to take any further action if you have any questions please contact the person whose name and telephone number are shown in the heading of this letter enclosure notice lois g lerner director exempt_organizations rulings agreements ronald j shoemaker sincerely
